Citation Nr: 1450404	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-33 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable rating for pulmonary tuberculosis (PTB), to include both whether an increase is warranted in the rating for inactive PTB itself as well as whether a compensable rating is warranted for pulmonary function residuals of removal of his right upper lobe associated with PTB treatment.

2.  Entitlement to a rating in excess of 10 percent for rib resection residuals of PTB.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1953 to July 1957.  These matters (except for entitlement to a compensable rating for pulmonary function residuals of removal of the right upper lobe associated with PTB treatment) are before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a November 2008 rating decision of the Providence, Rhode Island Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for rib resection residuals of PTB, rated 10 percent, and denied a compensable rating for PTB.  [The decision also terminated an award of special monthly compensation (SMC) at the statutory rate for completely arrested PTB under 38 U.S.C.A. § 1114(q), because such rate could not be combined with other ratings for residuals of PTB, and a compensable rating for rib resection residuals provided the greater benefit.]  In January 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.

A July 2013 Board decision denied a compensable rating for inactive PTB and denied a rating in excess of 10 percent for rib resection residuals of PTB; in July 2013, the Board remanded to the RO the part of the appeal concerning entitlement to a compensable rating for pulmonary function residuals of removal of the right upper lobe associated with PTB treatment.  The appellant filed a timely appeal of the Board's denial to the Court.  By Order dated in July 2014, the Court remanded the case to the Board for compliance with the instructions in the July 2014 Joint Motion for Remand (Joint Motion).

In his appeal to the Court the Veteran was represented by an attorney; however, Disabled American Veterans remains his properly appointed representative before VA and he has made no expressed an intention to change that appointment.

A lengthy and detailed discussion of the complexities of the procedural history of this appeal is presented in the Introduction of the vacated July 2013 Board decision.  As there is no indication in the record or in the Joint Motion that those details of the procedural history require revisiting or revising, the Board shall not repeat that discussion at this time.

The Board's December 2012 remand also referred to the RO the issue of service connection for chronic obstructive pulmonary disease (COPD).  That issue was adjudicated and denied in an April 2013 rating decision.  The record does not show that the Veteran initiated an appeal of that decision.  For the purposes of the Board's decision, the Veteran's current COPD is not currently service-connected and there is no currently pending claim to establish service connection for any additional lung disabilities.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 Joint Motion directs attention to a number of concerns.  The Board finds that a remand is for additional development is needed to ensure that the concerns discussed in the Joint Motion are addressed clearly and adequately in a manner that allows for the Board to readjudicate this matter in compliance with the directives of the Joint Motion.

Under the pertinent rating criteria for PTB, following moderately advanced lesions, provided there is continued disability (emphysema, dyspnea on exertion, impairment of health, etc.), a 20 percent rating is assigned.  See 38 C.F.R. § 4.97, Codes 6721 to 6724.

Regarding the PTB rating, the Joint Motion directs attention to several items of VA correspondence that have referred to the Veteran's PTB as "moderately advanced" during its active phase in the 1960s.  This description in VA correspondence appears to have arisen in reference to a July 1961 letter from Plymouth County Hospital that described that the Veteran had "a diagnosis of moderately advanced pulmonary tuberculosis, stage II, active" at that time.

Because it is unclear whether "moderately advanced pulmonary tuberculosis" reflects moderately advanced lesions, adjudication of this matter requires a determination as to whether "there is continued disability."  It is well established in this case that the Veteran currently suffers from significant chronic respiratory disability; however, the Board must determine whether any current chronic respiratory disability represents a continuation of pathology stemming from the service-connected PTB (as opposed to distinct respiratory disabilities with distinct etiologies).  The Board's vacated July 2013 decision found that the Veteran's chronic obstructive pulmonary disease (COPD) and emphysema are not shown to be the products of moderately advanced lesions during the active phase of the PTB.  (A claim of service connection for COPD was separately adjudicated and denied in an April 2013 rating decision.)  The Joint Motion notes that "the April 2012 [VA] examination report specifically states that emphysema and 'dyspnea on exertion' are a part of Appellant's 'residual findings, signs and/or symptoms due to pulmonary TB,' ... and that Appellant's tuberculosis condition impacts his ability to work and that the 'Veteran is profoundly impaired.'"

It is apparent that the April 2012 VA examination report contains conflicting indications as the checked boxes in the appropriate section of the report contradict the VA examiner's statements explaining his findings.  As discussed in the Board's vacated April 2013 decision, the Board acknowledged that the April 2012 VA examiner "marked the boxes to indicate that the Veteran's residuals of PTB included emphysema, dyspnea on exertion, and a requirement of oxygen therapy."  (Another marked box on the report indicates that the Veteran's tuberculosis impacts his ability to work and is accompanied by the comment "Veteran is profoundly impaired.")  The Board acknowledged the marked boxes, but placed greater reliance upon the examiner's written explanation of his conclusions in interpreting the report.  The examiner's written explanations acknowledged that the Veteran currently has substantial respiratory disability, but clarified that the current respiratory disability was not attributable to the PTB.  The Board relied upon the April 2012 VA examiner's conclusion that "This veteran is severely disabled, but it is not plausible that his disability represents residuals either of his pulmonary tuberculosis or of his surgery (including the removal of his right upper lobe and the removal and replacement of two ribs)" (emphasis added).  The April 2012 VA examiner explained that it was "of great relevance that this veteran smoked from about age 17 to about age 70, averaging about 1.5 packs per day, corresponding to about 100 pack-years of cigarette consumption."  The April 2012 VA examiner found that "chronic obstructive lung disease" was "predominantly responsible for the limitation in pulmonary function," and explained that "[h]is pulmonary disability is most plausibly attributed to his lifelong heavy cigarette smoking."  The April 2012 VA examiner further explained that "[t]he smoking provides a plausible etiology, and the pattern of abnormality (primary obstructive, not restrictive; in fact, lung volumes are elevated reflective of air trapping) is compatible with airways disease rather than residua of an infection or surgery for that infection."

In light of the Joint Motion's discussion of the matter, it appears that additional steps must be taken to more adequately and clearly reconcile the conflict between some of the April 2012 VA examination reports checkbox markings (indicating that current pulmonary disability is a continuation of past PTB infection) and the written discussion of the examiner's findings (indicating that current pulmonary disability is not a continuation of, or attributable to, past PTB infection).  To resolve the matter, clarification must be sought from the author of the April 2012 VA examination report so that he may conclusively explain the discrepancy between his written discussion/explanation of findings and the contrary indications presented by some of the marked boxes in other sections of the report.

The Joint Motion also directs attention to a September 2008 VA examination report that indicates that the Veteran's abnormal pulmonary function is contributed to by the loss of lung loss volume from the PTB and its treatment as well as by distinct pulmonary emphysema.  The September 2008 VA examiner did not identify the extent of current disability attributable to each etiology (the service-connected PTB and the non-service-connected emphysema).  The Board remanded the issue of entitlement to a compensable rating for pulmonary function residuals of removal of the right upper lobe associated with PTB treatment in July 2013; the directed development has been completed and resulted in a July 2014 medical opinion specifically assessing the extent of pulmonary function impairment attributable to the PTB lobectomy.  The newly developed evidence is pertinent to clarifying the uncertainty presented in the September 2008 VA examination report and is pertinent to addressing the concerns discussed in the Joint Motion; it does not appear that further development (beyond that being directed in this remand) to resolve the uncertainty presented by the September 2008 VA examination report is necessary at this time.

When this appeal was before the Board in July 2013, the Board bifurcated the PTB rating issue to separately recognize two components of the issue: (1) whether an increase is warranted in the rating for inactive PTB itself, as well as (2) whether a compensable rating is warranted for pulmonary function residuals of removal of his right upper lobe associated with PTB treatment.  The Board denied the appeal with regard to the first part of the PTB rating issue and remanded the second part of the PTB issue to the AOJ for additional development and appropriate adjudication.  The AOJ has completed the directed development and issued a July 2014 supplemental statement of the case (SSOC) that addressed that matter.  However, as the Board must now remand the first part of the PTB issue (rating inactive PTB itself) for additional development, the Board finds that it is necessary to defer final appellate review of the second part of PTB rating issue (rating the residuals of the removal of the right upper lobe) until the development concerning all elements of the PTB rating issue is complete.  Such development reasonably may yield evidence and information pertinent to the Veteran's broader pulmonary function.

Moving on to the issue seeking an increased rating for residuals of rib resection, the Joint Motion indicates that the April 2012 VA examination report's findings are not adequate to support the conclusion that the Veteran's rib resection residuals do not manifest in a limitation of motion or function.  The April 2012 VA examination report found that "the residua proposed (muscular problems or painful scars) are not present," that there are "not" any muscular problems or painful scar residuals, and the thoracotomy scar was well healed and not tender.  The VA examiner noted: "He has no muscular problems but does suffer from shoulder arthritis."  The report makes no suggestion that the shoulder arthritis is related to the rib resection.  The Joint Motion suggests that the April 2012 VA examination report does not include data or language clearly indicating that there was no pertinent limitation of motion or function from the rib residuals.  To ensure that readjudication of the matter is completed with resolution of the concerns raised by the Joint Motion, the Board finds that a new VA examination is warranted to address the nature and severity of the right rib resection.

The Joint Motion further directs attention to the Veteran's testimony at the January 2012 Board hearing and finds that the Veteran "appears to directly link his limitation of motion to the rib disability."  The Board interpreted the Veteran's hearing testimony as indicating limitation of motion of his right arm at the shoulder, a limitation that has been medically attributed to arthritis of the right shoulder; the Board found that the testimony did not specifically indicate that the right arm limitation was related to the rib resection.  In any event, as the Joint Motion reflects that the Veteran contends that his right arm limitation of motion is related to his rib resection, a new VA examination shall have the opportunity to provide medical evidence addressing the matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's entire record, to specifically include this remand, to be forwarded to the April 2012 VA examiner for review and an addendum opinion to reconcile conflicting indication in that report regarding the relationship between the Veteran's current pulmonary disabilities and his past PTB infection.  The examiner should provide an opinion that responds to the following:

Please reconcile the apparently conflicting indications in the April 2012 VA examination report that seem to indicate both (1) that the Veteran's current pulmonary disabilities are due to or a continuation of past PTB infection, and (2) that the Veteran's current pulmonary disabilities are not due to or a continuation of past PTD infection.  As discussed above, the April 2012 VA examination report's explanations of findings include statements clearly indicating that the Veteran's current pulmonary disabilities cannot be linked to his past PTB infection but are attributable to his heavy cigarette smoking.  On the other hand, as also discussed above, boxes on the examination report are marked to indicate that "Yes" the Veteran has continuing manifestations of PTB featuring "emphysema" and "dyspnea on exertion," and further indicate that the Veteran's PTB impacts his ability to work.  Please reconcile the contradictory indications and clearly explain which one is correct.

If the May 2012 examiner is unavailable (or unable) to provide the opinion sought, the record should be forwarded to another pulmonologist for the opinion sought.

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to assess his service-connected rib resection residuals of PTB.  The Veteran's claims folder (to specifically include this remand and the transcript of the January 2012 videoconference hearing) must be reviewed in conjunction with the examination.  Any indicated studies should be performed and any necessary consultations should be arranged.  The examiner should specifically determine: 

a) Are the Veteran's complaints of limitation of motion of his right arm attributable to his service-connected rib resection residuals (as opposed to a separate and distinct pathology such as his previously diagnosed arthritis of the right shoulder)?  If the examiner determines that any arthritis limiting motion of the right arm is etiologically linked to the service-connected rib resection, this must be specifically stated and explained.

b)  Does the Veteran have any other identifiable limitation of motion or functional impairment associated with his service-connected rib resection residuals?  If so, the examiner must provide an assessment of the nature and severity of any such residuals.  If any of the Veteran's symptoms/complaints alleged to be part of his residuals of rib resection are determined to be related to co-existing disabilities other than those that are service-connected, it should be so noted for the record, with explanation. 

The examiner must explain the rationale for all opinions.

3.  The AOJ should then review the record and readjudicate the claims on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

